UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 9, 2017 PARATEK PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 001-36066 33-0960223 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 75 Park Plaza Boston, MA (Address of principal executive offices) (Zip Code) (617) 807-6600 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure Paratek Pharmaceuticals, Inc. (the “Company”) will be conducting meetings with investors attending the 35th Annual J.P. Morgan Healthcare Conference in San Francisco, California beginning on January 9, 2017. As part of these meetings, the Company will deliver the slide presentation attached to this report as Exhibit 99.1, which is incorporated herein by reference. The information in this report (including Exhibit 99.1) is being furnished pursuant to Item 7.01 and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor will it be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific referencing in such filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Number Description Paratek Pharmaceuticals, Inc. presentation for 35th Annual J.P. Morgan Healthcare Conference SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARATEK PHARMACEUTICALS, INC. Date: January 9, 2017 By: /s/ William M. Haskel William M. Haskel SVP, General Counsel and Corporate Secretary EXHIBIT INDEX Number Description Paratek Pharmaceuticals, Inc. presentation for 35th Annual J.P. Morgan Healthcare Conference
